Title: From Thomas Jefferson to James Madison, 23 March 1805
From: Jefferson, Thomas
To: Madison, James


                  
                     Dear Sir 
                     
                     Monticello Mar. 23. 05.
                  
                  Your’s of the 17th. was recieved on the 21st. I consider Armstrong’s letter as giving us the result of the two intemediate letters of Monroe not recieved and that we may anticipate the effect of his mission. on it’s failure as to the main object, I wish he may settle the right of navigating the Mobile, as every thing else may await further peaceable proceedings. but even then we shall have a difficult question to decide, to wit, whether we will let the present crisis in Europe pass away without a settlement
                  Barnes’s letter strengthens the intimations we have recieved that he is but a wandering adventurer. his perpetual absence from his post offers just cause of superseding him whenever a good subject offers. Lee & Claiborne seem both pestered with intriguants. but as far as we see the conduct of both is without blame. in the case of Claiborne we must shew that however thankfully we recieve personal informations as to our officers, we will not permit them to be written down by newspaper defamation.—the use of an 8 vo. Polygraph obliges me to write on paper of that size.
                  Affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
               